        Case 1:15-mc-01825-ESH Document 217 Filed 09/18/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



  IN RE: MCCORMICK & COMPANY, INC.,
  PEPPER PRODUCTS MARKETING AND
  SALES PRACTICES LITIGATION

                                                               MDL Docket No. 2665
                                                               Misc. No. 15-1825 (ESH)
  This Document Relates to:

  ALL CONSUMER CASES




                                   SCHEDULING ORDER

       As discussed at the Status Conference held on September 18, 2019, it is hereby

       ORDERED that defendants’ unopposed motion to stay proceedings in the consolidated

consumer cases pending a decision by the Court of Appeals on defendant’s Rule 23(f) petition

(ECF No. 215) is GRANTED; it is further

       ORDERED that a Status Conference is set for November 20, 2019, at 10:30 a.m. in

Courtroom 23A; and it is further

       ORDERED that by November 12, 2019, the parties shall file a Joint Status Report

addressing the following issues:

       1.      Identify any individual cases that will be dismissed, will be remanded, or will be

involved in the motion for summary judgment.

       2.      What additional discovery will be necessary prior to summary judgment briefing.

       3.      Whether additional experts will be retained and, if so, on what issues.

       4.      Whether the stay should be continued.

       5.      What issues defendants intend to raise as grounds for summary judgment and a
        Case 1:15-mc-01825-ESH Document 217 Filed 09/18/19 Page 2 of 2



proposed schedule for summary judgment briefing.

       SO ORDERED.




                                                   _______________________
                                                   ELLEN S. HUVELLE
                                                   United States District Judge


Date: September 18, 2019




                                             2
